Mr. Justice Dever delivered the opinion of the court. 2. Negligence, § 191*—when negligence of driver of wagon in injuring child is question for jury. In an action for the death of a child four years old which was run over by a dump wagon which was attached to a sprinkling wagon, where it appeared that the driver of the sprinkling wagon was seated upon a high seat in such a position that he might have seen, had he looked, what a crowd of children were doing at the time of and just before the accident; that the horses were walking, and that the driver did in fact see these children as he approached them, held that it was a question for the jury to determine whether the driver might have anticipated that any one of these children would, under the circumstances, do as deceased did and by the exercise of reasonable care could have avoided the accident.